Citation Nr: 1023401	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-10 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to October 
1971, and his awards and decorations include a Combat 
Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the RO adjudicated the issue on appeal 
as entitlement to service connection for PTSD.  However, the 
medical evidence of record reveals various diagnoses of 
acquired psychiatric disorders, including PTSD, depression, 
anxiety, and alcohol abuse.  The scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  
Therefore, the issue on appeal has been recharacterized as 
stated above to encompass all currently diagnosed acquired 
psychiatric disorders, including but not limited to PTSD.

The Board further notes that the Veteran requested a hearing 
before the Board in his March 2009 substantive appeal.  
However, he withdrew his hearing request in an April 2009 
written statement.  See 38 C.F.R. § 20.704(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Further development is necessary for a fair adjudication of 
the Veteran's claim.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

First, there is an indication that there may be outstanding, 
relevant treatment records.  Specifically, the only VA 
treatment records pertaining to the Veteran's mental health 
that are currently in the claims file are dated from August 
2008 through November 2008.  However, an August 2008 record 
indicates that it is for a follow-up appointment, and the 
Veteran reported at a May 2009 VA examination that he last 
received outpatient treatment for his mental disorders in May 
2009, a few weeks before the examination.  It is unclear 
whether such treatment was by VA or a private provider.  
Further, the Veteran's private provider, Dr. H.M., indicated 
in an April 2009 letter that he had been treating the Veteran 
every month since March 2008, and no such records have been 
requested or obtained.  As such, upon remand, appropriate 
requests should be made to obtain any outstanding VA and 
private treatment records pertaining to the Veteran's claims, 
specifically to include any VA treatment records dated prior 
to August 2008 or after November 2008, and any private 
treatment records from Dr. H.M. dated from March 2008 
forward.  If any such records are not obtained after 
appropriate requests have been made, the Veteran should be 
notified and allowed the opportunity to provide such records, 
in accordance with 38 C.F.R. § 3.159(c)&(e).  

Although the Veteran has been afforded two VA mental health 
examinations in connection with his claim, in May 2008 and 
May 2009, such examiners did not have the benefit of the 
above-described treatment records.  Further, such examiners 
did not express an opinion as to the etiology of the 
Veteran's diagnosed acquired psychiatric disorders other than 
PTSD.  As such, after all identified, available VA and 
private treatment records have been obtained and associated 
with the claims file, the Veteran should be scheduled for 
another VA mental health examination to determine the nature 
and etiology of all currently diagnosed acquired psychiatric 
disorders, including but not limited to PTSD.  The examiner 
should comment on all other opinions of record as to the 
Veteran's diagnoses, as well as the etiology of such 
disorders, to include the opinions of the other two VA 
examiners and Dr. H.M.




Accordingly, the case is REMANDED for the following action:

1.  Make appropriate requests to obtain 
any outstanding VA and private 
treatment records, specifically to 
include VA treatment records dated 
prior to August 2008 or after November 
2008, and any private treatment records 
from Dr. H.M. dated from March 2008 
forward, as well as any further 
treatment records that may be 
identified by the Veteran upon remand.  
All requests and all responses, 
including negative responses, must be 
documented in the claims file, and all 
records received should be associated 
with the claims file.  If any such 
records are not obtained after 
appropriate requests have been made, 
notify the Veteran and allow him the 
opportunity to provide such records, in 
accordance with 38 C.F.R. 
§ 3.159(c)&(e). 

2.  After completing the above-described 
development, schedule the Veteran for 
another VA mental health examination to 
determine the nature and etiology of any 
current acquired psychiatric disorder, 
including but not limited to PTSD.  The 
entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the examination 
report.  All necessary tests and studies 
should be conducted.  

The examiner is requested to identify 
each of the Veteran's currently 
diagnosed acquired psychiatric 
disorders.  The examiner is further 
requested to state whether it is at 
least as likely as not (probability of 
50 percent or more) that any such 
disorder, including but not limited to 
PTSD, was incurred or aggravated as a 
result of active service.  Any opinion 
offered must be accompanied by a 
complete rationale, which should reflect 
consideration of all lay and medical 
evidence of record.  The examiner should 
comment on all other opinions of record 
as to the Veteran's diagnoses, as well 
as the etiology of such disorders, to 
include the opinions of the other two VA 
examiners and Dr. H.M.  

If an opinion as to any of these 
questions cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the report and 
explain why a non-speculative opinion 
cannot be offered.  

3.  After completing any further 
necessary development, readjudicate the 
Veteran's service connection claim for 
an acquired psychiatric disorder, to 
include PTSD, based on all lay and 
medical evidence of record and 
including consideration of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  If 
the claim remains denied, issue a 
supplemental statement of the case to 
the Veteran and his representative, 
which addresses all relevant law and 
all evidence associated with the claims 
file since the last statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655 (2009), failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

